DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0051, line 3, “released” should be changed to --released by--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the gas flows to an outside portion from the inside portion of the main cushion” does not accurately describe applicant’s invention because the gas from the inside portion of the main cushion does not flow to an outside portion, since the inside portion forms a dead end. That is, the flow of gas is stopped inside the inside portion of the main cushion such that gas does not flow to an outside portion from the inside portion of the main cushion. This rejection could be overcome by deleting “and the gas flows to an outside portion from the inside portion of the main cushion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. (US 2021/0138996 A1). Min discloses a roof airbag for a vehicle, the roof airbag comprising: a main cushion (e.g., 100 and also, optionally, 200) located at a roof panel of the vehicle and configured to be unfolded from a first side portion to a second side portion of the roof panel when being operated; a sub cushion (e.g., 300) coupled to a side surface of the main cushion and unfolded outside the main cushion; and an inflator 4 located at the roof panel of the vehicle and connected to the main cushion or the sub cushion, and configured to inject gas into the main cushion and the sub cushion to unfold the main cushion and the sub cushion. The main cushion and the sub cushion communicate with each other through a communication portion 324. The inflator is connected to a first side portion of the main cushion (Fig. 3), and the communication portion (e.g., the rightmost communication portion 324 shown in Fig. 3) is provided at a second side portion of the main cushion (if just the first-row deployment part 100 is taken as corresponding to the claimed main cushion – see Fig. 3) and allows the main cushion and the sub cushion to communicate with each other, so that the sub cushion is unfolded after the main cushion is unfolded (since gas flows into the main cushion first). The main cushion includes a seam portion by which an upper surface and a lower surface of the main cushion are joined to guide a flow of the gas injected into the main cushion (Figs. 3 and 6). The seam portion is configured to guide the flow of the gas such that the gas is injected to an inside portion of the main cushion (if just the first-row deployment part 100 is taken as corresponding to the claimed main cushion – see Fig. 3) after the main cushion is unfolded from the first side portion to the second side portion of the roof panel and the gas flows to an outside portion (e.g., the second-row deployment part 200) from the inside portion of the main cushion. A second bracket is coupled to the first side portion of the roof panel of the vehicle and coupled to the main cushion and the sub cushion (Fig. 2). A guide device is coupled to the roof panel of the vehicle, and connected to opposite ends of the unfolded main cushion, and extended in an unfolded direction of the main cushion to guide unfolding of the main cushion from the first side portion to the second side portion of the roof panel, wherein the guide device comprises: a wire 3 mounted to the roof panel of the vehicle and extended in the unfolded direction of the main cushion; and a connecting portion 12 connecting the main cushion to the wire.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US 2018/0265029 A1). Min discloses a roof airbag 300 for a vehicle, the roof airbag comprising: a main cushion (e.g., 410 and also, optionally, 430) located at a roof panel of the vehicle and configured to be unfolded from a first side portion to a second side portion of the roof panel when being operated; a sub cushion (e.g., 500) coupled to a side surface of the main cushion and unfolded outside the main cushion; and an inflator (e.g., 110) located at the roof panel of the vehicle and connected to the main cushion or the sub cushion, and configured to inject gas into the main cushion and the sub cushion to unfold the main cushion and the sub cushion. The sub cushion is extended in an unfolded direction of the main cushion and is configured to be unfolded after the main cushion (if just the first leading deployment part 410 is taken as corresponding to the claimed main cushion) is unfolded (since gas is injected into the first leading deployment part 410 first, thereby unfolding the first leading deployment part 410 before the remainder (including the sub cushion 500) of the roof airbag). The main cushion and the sub cushion communicate with each other through a communication portion (Fig. 3). The inflator is connected to a first side portion of the main cushion (Figs. 2-5), and the communication portion is provided at a second side portion of the main cushion (Figs. 3-5) and allows the main cushion and the sub cushion to communicate with each other, so that the sub cushion is unfolded after the main cushion is unfolded (since gas flows into the main cushion first). The main cushion includes a seam portion (415, 435) by which an upper surface and a lower surface of the main cushion are joined to guide a flow of the gas injected into the main cushion (Figs. 3, 4, 6 and 7). The seam portion is configured to guide the flow of the gas such that the gas is injected to an inside portion (e.g., 413, 433) of the main cushion after the main cushion is unfolded from the first side portion to the second side portion of the roof panel and the gas flows to an outside portion (e.g., chamber 431; or sub cushion 500, sub cushion 500 being outside the main cushion) from the inside portion (e.g., 413) of the main cushion. A second bracket is coupled to the first side portion of the roof panel of the vehicle and coupled to the main cushion and the sub cushion (Figs. 1 and 2). A guide device is coupled to the roof panel of the vehicle, and connected to opposite ends of the unfolded main cushion, and extended in an unfolded direction of the main cushion to guide unfolding of the main cushion from the first side portion to the second side portion of the roof panel, wherein the guide device comprises: a wire 200 mounted to the roof panel of the vehicle and extended in the unfolded direction of the main cushion; and a connecting portion 450 connecting the main cushion to the wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Min et al. (US 2018/0265029 A1) in view of Lee et al. (US 2021/0138987 A1). Min teaches the limitations of claim 1, as explained above. Min does not teach that the inflator is connected to a first bracket and a clamp to be coupled to the roof panel. Lee teaches an inflator 320 that is connected to a first bracket 310 and a clamp 330 to be coupled to a roof panel. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect an inflator and a roof panel as taught by Min via a first bracket and a clamp, according to the known technique taught by Lee, in order to secure the inflator to the roof panel. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
The applied reference has a common joint inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Min et al. (US 2018/0265029 A1) in view of Gammill et al. (US 2011/0163521 A1). Min teaches the limitations of claim 1, as explained above. Min does not teach that the inflator is connected to a first bracket and a clamp to be coupled to the roof panel. Gammill teaches an inflator 140 that is connected to a first bracket 130 and a clamp 150 to be coupled to a roof panel. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect an inflator and a roof panel as taught by Min via a first bracket and a clamp, according to the known technique taught by Gammill, in order to secure the inflator to the roof panel. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614